VICKERY, J.
CONTRACTS.
(150 C) Agreement for cancellation of contract for sale of land, requiring the return of money paid thereon from which purchaser withdrew before payment, held not to constitute a completed contract of cancellation, being nothing more than a pollicitation or an unaccepted offer, and was ended by non-compliance therewith by payment- at proper time.
REAL ESTATE.
(510 C3) Purchaser, under contract for sale of land, being entitled to specific performance, in case something has turned up so that vendors have no longer control of the title, has right to an accounting or to receive value of property in question.
(510 C3) Where purchaser of land under contract withdrew from agreement for cancellation thereof before acceptance by vendors, he was entitled to an accounting, though vendors were unable to convey title by reason of having platted property and dedicated portion thereof to street in reliance on agreement for cancellation.
(Sullivan, PJ., and Levine, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.